Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which held claimant, a teacher, disqualified for benefits, upon a finding of misconduct in connection' with his employment (Labor Law, § 593, subd. 3) in that, at a faculty meeting, his contentious conduct, his refusal to recognize orderly procedures and his obscene language were such as to constitute “gross insubordination ” and “ misconduct within the purview of the Unemployment Insurance Law.” The board’s findings, based, as they were, upon proof which the board was at liberty to aeeept and credit and whieh we cannot assay as less than substantial evidence, were within the area of decision committed to the board and hence may not be disturbed by us. There was no deprivation of due process upon the hearing or otherwise nor was any right of claimant arbitrarily or unreasonably curtailed. Decision affirmed, without costs.
Gibson, P. j., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.